Title: To Thomas Jefferson from James Sullivan, 24 November 1803
From: Sullivan, James
To: Jefferson, Thomas


               
                  Sir
                     
                  Boston 24th November 1803
               
               Some time ago the Secretary of State, Mr Madison, requested of me information in regard to the method of ascertaining the boundary between the United States, on their northern angle, and the British dominions. He was lead to this by my having been the agent of our nation in the settlement of the St. croix line. I readily complied with his wishes; and now observe in the Presidents communication to Congress, that a convention is formed by the two nations to describe the boundaries, as yet unsettled, by demarkation. There can, as I beleive, be no need of an agent in this business, unless the convention renders it necessary. There are no state papers to examine, or old charters and grants to revise, a familiar knowledge of the country is all that is wanting, and therefore the commissioners can settle the matter— 
               I do not know that I should be thought of as a commissioner, nor have I any thing to say in my own favour on that score; I do not know of any reason which would induce me to decline the appointment. But as, in this day, misrepresentations spring up in every soil and climate and grow in every season I take the liberty to intrude this letter upon the President to let him be assured that I am ready to obey his commands. 
               May I be indulged to say, that the public opinion in favour of the present administration gains so fast, that the inveterate enemies to republicanism are obliged to call upon silence to shield them from public contempt. 
               I am Sir with those feelings and sentiments, which are due from an american citizen to his countrys best friend, your very humble Servant
               
                  Ja Sullivan
               
            